Title: To James Madison from William Eaton, 19 August 1801 (Abstract)
From: Eaton, William
To: Madison, James


19 August 1801, Tunis. Has a letter from Tripoli reporting that Dale appeared there on 26 July and rejected pasha’s proposed truce. Has learned also that Captain Jercovich was at Malta retailing merchandise in late June, thereby failing to abide by charter terms and forfeiting right to freight. Hopes this information will arrive in time to prevent captain from securing full freight. Encloses certificate of cargo discharge for Grand Turk [not found]. In postscript of 20 Aug., adds that he is enclosing copies of his letters to Dale.
  

   RC and enclosures (DNA: RG 59, CD, Tunis, vol. 2, pt. 1); letterbook copy (CSmH). RC 2 pp.; marked “Copy.” Postscript not on letterbook copy. Enclosures include copies of Eaton’s 24 July letter to Dale and 1 Aug. postscript (4 pp.), reporting Tunisian adherence to American blockade of Tripoli and transmitting a 24 July letter from Henry Clark, British consul at Tunis, to Eaton requesting that British vessels be permitted to pass through the blockade at Tripoli (1 p.) and Eaton’s 24 July approval (1 p.); and Eaton’s 11 Aug. letter to Dale stating that Danish representative was sailing for Tripoli (1 p.; docketed by Wagner).


   A full transcription of this document has been added to the digital edition.
